PER CURIAM.
This is an appeal from a final judgment assessing damages against the appellant for breach of an employment contract. We find no error by the trial court except in the computation of damages. The parties agree that the trial court made a $200.00 error in favor of appellee in computing the damages. We agree. Accordingly, the judgment against the appellant is affirmed but this cause is remanded with directions to the trial court to correct the final judgment in accord with the terms of this opinion.
LETTS, C. J., ANSTEAD, J., and STONE, BARRY J., Associate Judge, concur.